                                                                                          Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 1 of 7


                                                                                    1    Tuan V. Uong (SBN 272447)
                                                                                         REED SMITH LLP
                                                                                    2    355 South Grand Avenue
                                                                                         Suite 2900
                                                                                    3    Los Angeles, CA 90071-1514
                                                                                         Telephone: +1 213 457 8000
                                                                                    4    Facsimile: +1 213 457 8080
                                                                                         E-mail: tuong@reedsmith.com
                                                                                    5
                                                                                         Attorneys for Defendant Credit One
                                                                                    6    d/b/a Credit One Bank, N.A.
                                                                                    7

                                                                                    8                           UNITED STATES DISTRICT COURT

                                                                                    9                          EASTERN DISTRICT OF CALIFORNIA

                                                                                   10                                    SACRAMENTO DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Jennifer Brock,                                   Case No.: 2:18-cv-01937-KJM-EFB
REED SMITH LLP




                                                                                   13                       Plaintiff,                  DEFENDANT CREDIT ONE BANK,
                                                                                                                                        N.A.’S ANSWER TO THE
                                                                                   14         vs.                                       COMPLAINT
                                                                                   15 Credit One Financial d/b/a Credit One
                                                                                        Bank; and Equifax, Inc.,                        JURY TRIAL DEMANDED
                                                                                   16
                                                                                                            Defendant.                  Compl. Filed: July 13, 2018
                                                                                   17

                                                                                   18

                                                                                   19
                                                                                              Defendant Credit One Financial d/b/a Credit One Bank, N.A. (“Credit One”) by
                                                                                   20
                                                                                        and through its undersigned counsel, files its Answer and Defenses to Plaintiff
                                                                                   21
                                                                                        Jennifer Brock’s (“Plaintiff”) Complaint as follows:
                                                                                   22

                                                                                   23
                                                                                                                            JURISDICTION
                                                                                   24
                                                                                              1.     In responding to Paragraph 1, Credit One states that FCRA speaks for
                                                                                   25
                                                                                        itself and to the extent Plaintiff misquotes, misstates, or otherwise mischaracterizes its
                                                                                   26
                                                                                        content, the allegations are denied. Credit One denies that it violated federal law and
                                                                                   27
                                                                                        denies Plaintiff’s entitlement to any relief.
                                                                                   28
                                                                                                                                    –1–              US_ACTIVE-143211751.1-SZADOUR 10/17/18 10:54 AM

                                                                                                      DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 2 of 7


                                                                                    1        2.      In responding to Paragraph 2, Credit One states that this Paragraph
                                                                                    2 contains legal conclusions to which no response is required. To the extent a response

                                                                                    3 is required, Credit One denies the allegations in Paragraph 2.

                                                                                    4        3.      In responding to Paragraph 3, Credit One states that this Paragraph does
                                                                                    5 not contain factual allegations against Credit One and therefore no response is

                                                                                    6 required. To the extent a response is required, Credit One denies the allegations in

                                                                                    7 Paragraph 3.

                                                                                    8        4.      In responding to Paragraph 4, Credit One states that this Paragraph
                                                                                    9 contains legal conclusions to which no response is required. To the extent a response

                                                                                   10 is required, Credit One denies the allegations in Paragraph 4.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12                                         PARTIES
REED SMITH LLP




                                                                                   13        5.      Credit One is without knowledge or information sufficient to form a
                                                                                   14 belief as to the truth of the allegations in Paragraph 5, and therefore denies those

                                                                                   15 allegations.

                                                                                   16        6.      In response to Paragraph 6, Credit One is a nationally chartered bank
                                                                                   17 with its principal place of business in Las Vegas, Nevada. The remaining allegations

                                                                                   18 are legal conclusions to which no response is required. To the extent a response is

                                                                                   19 required, Credit One denies the allegations.

                                                                                   20        7.      Credit One is without knowledge or information sufficient to form a
                                                                                   21 belief as to the truth of the allegations in Paragraph 7, and therefore denies those

                                                                                   22 allegations.

                                                                                   23

                                                                                   24                  ALLEGATIONS APPLICABLE TO ALL COUNTS
                                                                                   25        8.      Credit One denies the allegations in Paragraph 8.
                                                                                   26        9.      Credit One is without knowledge or information sufficient to form a
                                                                                   27 belief as to the truth of the allegations in Paragraph 9, and therefore denies those

                                                                                   28 allegations.
                                                                                                                                 –2–
                                                                                                      DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 3 of 7


                                                                                    1        10.     Credit One is without knowledge or information sufficient to form a
                                                                                    2 belief as to the truth of the allegations in Paragraph 10, and therefore denies those

                                                                                    3 allegations.

                                                                                    4

                                                                                    5        11.     Credit One is without knowledge or information sufficient to form a
                                                                                    6 belief as to the truth of the allegations in Paragraph 11, and therefore denies those

                                                                                    7 allegations.

                                                                                    8        12.     In response to Paragraph 12, Credit One admits that it received an ACDV
                                                                                    9 from Equifax.

                                                                                   10        13.     Credit One is without knowledge or information sufficient to form a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 belief as to the truth of the allegations in Paragraph 13, and therefore denies those

                                                                                   12 allegations.
REED SMITH LLP




                                                                                   13        14.     Credit One denies the allegations in Paragraph 14.
                                                                                   14        15.     Credit One is without knowledge or information sufficient to form a
                                                                                   15 belief as to the truth of the allegations in Paragraph 15, and therefore denies those

                                                                                   16 allegations.

                                                                                   17        16.     Credit One denies the allegations in Paragraph 16.
                                                                                   18

                                                                                   19                                         COUNT I
                                                                                   20 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681, et

                                                                                   21                               seq. by THE DEFENDANTS
                                                                                   22        17.     Credit One reasserts and realleges its responses and defenses to
                                                                                   23 Paragraphs 1-17, which it incorporates herein by reference.

                                                                                   24        18.     Credit One denies the allegations in Paragraph 18, including subsections
                                                                                   25 (a) through (c).

                                                                                   26        19.     Credit One denies the allegations in Paragraph 19.
                                                                                   27        20.     Credit One denies the allegations in Paragraph 20.
                                                                                   28        21.     Credit One denies the allegations in Paragraph 21.
                                                                                                                                 –3–
                                                                                                      DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 4 of 7


                                                                                    1        22.    Credit One denies the allegations in Paragraph 22.
                                                                                    2

                                                                                    3                              AFFIRMATIVE DEFENSES
                                                                                    4        Without assuming the burden of proof where it otherwise rests with Plaintiff,
                                                                                    5 Credit One pleads the following defenses to the Complaint:

                                                                                    6

                                                                                    7                                 First Affirmative Defense
                                                                                    8        Plaintiff’s Complaint fails to state a claim against Credit One upon which relief
                                                                                    9 can be granted.

                                                                                   10                               Second Affirmative Defense
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        At all pertinent times, Credit One maintained reasonable procedures to assure
                                                                                   12 maximum possible accuracy in furnishing credit information to consumer reporting
REED SMITH LLP




                                                                                   13 agencies.

                                                                                   14                                Third Affirmative Defense
                                                                                   15        Plaintiff’s damages, if any, were not caused by Credit One, but by another
                                                                                   16 person or entity for whom or for which Credit One is not responsible.

                                                                                   17                               Fourth Affirmative Defense
                                                                                   18        Credit One has complied with the Fair Credit Reporting Act in its handling of
                                                                                   19 Plaintiff’s credit information and is entitled to each and every defense stated in the Act

                                                                                   20 and any and all limitations of liability.

                                                                                   21                                 Fifth Affirmative Defense
                                                                                   22        At all relevant times herein, the Plaintiff’s alleged damages, which Credit One
                                                                                   23 denies exist, were aggravated by the failure of the Plaintiff to use reasonable diligence

                                                                                   24 to mitigate the same. Therefore, Plaintiff’s recovery, if any, should be barred or

                                                                                   25 decreased by reason of his failure to mitigate alleged losses.

                                                                                   26                                Sixth Affirmative Defense
                                                                                   27        Plaintiff cannot meet the requirements of 15 U.S.C. § 1681n in order to recover
                                                                                   28 punitive or statutory damages.
                                                                                                                                  –4–
                                                                                                     DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 5 of 7


                                                                                    1                              Seventh Affirmative Defense
                                                                                    2        Credit One adopts by reference the defenses, criteria, limitations, standards and
                                                                                    3 constitutional protections mandated or provided by the United States Supreme Court

                                                                                    4 in the following cases: BMW v. Gore, 517 U.S. 559 (1996); Cooper Indus., Inc. v.

                                                                                    5 Leatherman Tool Group, Inc., 532 U.S. 923 (2001); State Farm v. Campbell, 538 U.S.

                                                                                    6 408 (2003), and Safeco Insurance Co. of America v. Burr, 551 U.S. 47 (2007).

                                                                                    7                               Eighth Affirmative Defense
                                                                                    8        Plaintiff lacks standing to assert the claim he attempts to allege in the
                                                                                    9 Complaint.

                                                                                   10                                Ninth Affirmative Defense
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Plaintiff’s claims are or may be barred in whole or part by the statute of
                                                                                   12 limitations.
REED SMITH LLP




                                                                                   13                               Tenth Affirmative Defense
                                                                                   14        Plaintiff’s claims are barred by the doctrine of unclean hands.
                                                                                   15                              Eleventh Affirmative Defense
                                                                                   16        Plaintiff, by reason of his own actions and conduct, is barred from recovery on
                                                                                   17 the grounds that Plaintiff has waived his rights and/or is estopped from asserting the

                                                                                   18 claims alleged in the Complaint.

                                                                                   19                              Twelfth Affirmative Defense
                                                                                   20        Credit One specifically denies acting with any willful, oppressive, fraud, or
                                                                                   21 malice towards Plaintiff.

                                                                                   22                             Thirteenth Affirmative Defense
                                                                                   23        Credit One at all times acted in good faith and in accordance with reasonable
                                                                                   24 commercial standards, thus precluding any recovery by Plaintiff against Credit One.

                                                                                   25                             Fourteenth Affirmative Defense
                                                                                   26        Although Credit One denies any liability in this matter, Credit One contends
                                                                                   27 that any alleged acts or omissions of Credit One giving rise to Plaintiff’s claims are

                                                                                   28 the result of innocent mistake and/or bona fide error despite reasonable procedures
                                                                                                                               –5–
                                                                                                     DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 6 of 7


                                                                                    1 implemented by Credit One. Credit One acted in a reasonable manner in connection

                                                                                    2 with the transaction at issue in this action.

                                                                                    3                              Fifteenth Affirmative Defense
                                                                                    4        Plaintiff failed to take proper and reasonable steps to avoid, minimize, or
                                                                                    5 mitigate his alleged damages and, to the extent of such failure, the damages allegedly

                                                                                    6 incurred by Plaintiff, if any, should be reduced accordingly or eliminated entirely.

                                                                                    7                              Sixteenth Affirmative Defense
                                                                                    8        Plaintiff has suffered no legally cognizable losses or damages.
                                                                                    9                             Seventeenth Affirmative Defense
                                                                                   10        Plaintiff’s claims are barred in whole or in part by the doctrine of laches.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                             Eighteenth Affirmative Defense
                                                                                   12        Plaintiff’s claims may be barred because the acts or omissions of which
REED SMITH LLP




                                                                                   13 Plaintiff complains have been approved and/or mandated, implicitly or expressly, by

                                                                                   14 applicable statutes and regulations.

                                                                                   15                             Nineteenth Affirmative Defense
                                                                                   16        Credit One expressly reserves its right to compel arbitration pursuant to the
                                                                                   17 parties’ application agreement.

                                                                                   18                              Twentieh Affirmative Defense
                                                                                   19        Credit One has insufficient knowledge or information upon which to form a
                                                                                   20 belief as to whether it may have additional, as yet unstated, defenses available. Credit

                                                                                   21 One expressly reserves the right to assert additional defenses in the event that

                                                                                   22 discovery indicates that such defenses are appropriate.

                                                                                   23

                                                                                   24                                  PRAYER FOR RELIEF
                                                                                   25        WHEREFORE, having fully answered or otherwise responded to the
                                                                                   26 allegations in Plaintiff’s Complaint, Credit One prays that:

                                                                                   27        (1) Plaintiff’s Complaint be dismissed in its entirety and with prejudice, with all
                                                                                   28 costs taxed against Plaintiff;
                                                                                                                                  –6–
                                                                                                     DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
                                                                                         Case 2:18-cv-01937-KJM-EFB Document 11 Filed 10/17/18 Page 7 of 7


                                                                                    1       (2) it be dismissed as a party to this action;
                                                                                    2       (3) it have a trial by jury for all issues so triable;
                                                                                    3       (4) it recover such other and additional relief as the Court deems just and
                                                                                    4 appropriate.

                                                                                    5

                                                                                    6
                                                                                            DATED: October 17, 2018
                                                                                    7

                                                                                    8                                          REED SMITH LLP
                                                                                    9

                                                                                   10                                          By: /s/ Tuan Uong
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                              Tuan Uong
                                                                                                                                   Attorneys for Defendant Credit One Bank
                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   –7–
                                                                                                     DEFENDANT CREDIT ONE BANK, N.A.’S ANSWER TO THE COMPLAINT
